     Case 2:20-cv-03467-CJC-JPR Document 8 Filed 07/14/20 Page 1 of 1 Page ID #:31



 1
 2
                                                              JS-6
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10
      TRAYSHAWN McGRUDER,               ) Case No. CV 20-3467-CJC (JPR)
11                                      )
                         Plaintiff,     )
12                                      )          J U D G M E N T
                    v.                  )
13                                      )
      SHERIFF ALEX VILLANUEVA,          )
14                                      )
                         Defendant.     )
15                                      )
                                        )
16
17         Pursuant to the Order Dismissing Actions with Prejudice for

18 Failure to Prosecute, IT IS HEREBY ADJUDGED that this action is
19 dismissed with prejudice.
20
21
               July 14, 2020
22 DATED:
                                        CORMAC J. CARNEY
                                                       Y
23                                      U.S. DISTRICT JUDGE

24
25
26
27
28
